Citation Nr: 0805894	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO. 05-32 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2. Entitlement to a rating in excess of 60 percent for 
degenerative changes of the lumbar spine with radiculopathy 
and limitation of motion.

3. Entitlement to an effective date earlier than March 21, 
2000, for the grant of a 60 percent rating for degenerative 
changes of the lumbar spine with radiculopathy and limitation 
of motion.

4. Entitlement to an effective date earlier than August 19, 
1999, for the grant of service connection for PTSD.

5. Entitlement to an effective date earlier than August 19, 
1999, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1966.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, granted 
service connection for PTSD and assigned a 30 percent rating, 
effective March 21, 2000; granted a 60 percent rating for 
service-connected degenerative changes of the lumbar spine 
with radiculopathy and limitation of motion, effective March 
21, 2000; and granted a TDIU, effective March 21, 2000.

In an August 2005 rating decision, the RO assigned an 
effective date of August 19, 1999 for the grant of service 
connection for PTSD and for the grant of a TDIU.

As a final preliminary matter, Attorney Richard A. LaPointe 
previously represented the veteran in this appeal. However, 
in April 2006, during the course of the appeal, the attorney 
notified VA that he no longer represented the veteran. The 
veteran is currently unrepresented.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action, on his part, is required.


REMAND

In his April 2005 notice of disagreement (NOD), the veteran 
stated that VA should obtain all his medical records from VA 
medical centers and VA clinics where he had been treated for 
his service-connected conditions since July 21, 1992, to the 
present time. The record indicates that the veteran receives 
treatment at the VA Medical Center (VAMC) in Columbia, South 
Carolina (Dorn VAMC) and the Greenville Outpatient Clinic, in 
Greenville, South Carolina. Records associated with the 
claims file are dated October 1997 to August 1999, May 2000, 
January 2001 to June 2002, and November 2002 to October 2004. 
All other records dated since July 1992 to the present time 
are not associated with the claims file. Therefore, the RO 
must obtain and associate with the claims file all 
outstanding VA medical records dated from July 1992 to 
October 1997, August 1999 to January 2001, June 2002 to 
November 2002, and from October 2004 to the present. The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Hence, the RO must obtain all 
outstanding pertinent medical records from the Dorn VAMC and 
Greenville Outpatient Clinic, following the procedures 
prescribed in 38 C.F.R. § 3.159 (2007) as regards requesting 
records from Federal facilities.

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006). To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007). The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c). Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

In addition, regarding increased rating claims, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008). 
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation (e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability). Vazquez-Flores, slip op. at 5-6.

Regarding VCAA notice, the Board notes that the veteran has 
not been provided specific notice of the information required 
by Vazquez-Flores. The veteran has also not been provided 
notice as to the information and evidence necessary to 
support a claim for an earlier effective date for the grant 
of an increased rating. Therefore, in the interest of due 
process, the Board finds that the RO/AMC should send a letter 
to the veteran that meets the requirements of the VCAA and 
Vazquez-Flores, to include the requirements necessary to 
substantiate a claim for a higher rating and a claim for an 
earlier effective date for the grant of an increased rating, 
what evidence VA will provide, what evidence the veteran is 
to provide, and that the veteran should submit any evidence 
in his possession that pertains to the claims. See Pelegrini, 
supra; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 
The Board notes that action by the RO/AMC is required to 
satisfy the notification provisions of the VCAA. See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003).  

Hence, on remand, the RO/AMC should, through VCAA-compliant 
notice, give the veteran another opportunity to present 
information and/or evidence pertinent to the claims on 
appeal. See 38 U.S.C.A § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b).

Concerning the claims for entitlement to an earlier effective 
date for the grant of service connection for PTSD and 
entitlement to an earlier effective date for the grant of a 
TDIU, after the March 2005 RO rating decision that granted 
service connection for PTSD and granted a TDIU, the veteran 
expressed disagreement with the rating decision in an April 
2005 notice of disagreement (NOD). In an August 2005 rating 
decision, the RO granted earlier effective dates for the 
grant of service connection for PTSD and the grant of a TDIU; 
however, the veteran continued to voice disagreement with the 
effective dates assigned for service connection for PTSD and 
for the grant of a TDIU, as is shown in a September 2005 
statement that he desired earlier effective dates for the 
claims. The claims file does not contain any Statement of the 
Case (SOC) for the claims for earlier effective dates for the 
grant of service connection for PTSD and the grant of a TDIU. 
The Board must therefore remand these issues for the issuance 
of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240 
(1999).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Dorn VAMC 
and Greenville Outpatient Clinic all 
outstanding pertinent records of 
evaluation or treatment of the veteran's 
service-connected lumbar spine disability 
and PTSD, from July 1992 to the present. 
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities. All records or responses 
received should be associated with the 
claims file.

2. The RO/AMC should furnish the veteran 
and his representative VCAA-compliant 
notice specific to the claims for an 
initial rating in excess of 30 percent for 
PTSD, an rating in excess of 60 percent for 
degenerative changes of the lumbar spine 
with radiculopathy and limitation of 
motion, and an effective earlier than March 
21, 2000 for the grant of a 60 percent 
rating for degenerative changes of the 
lumbar spine with radiculopathy and 
limitation of motion.

The letter should include specific notice 
as to the type of evidence needed to 
substantiate the claims. The letter should 
also include specific notice required by 
the recent Court case, Vazquez-Flores v. 
Peake (cited to above). To ensure that the 
duty to notify the claimant what evidence 
will be obtained by whom is met, the letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record. The letter should also 
include a summary of the evidence currently 
of record that is pertinent to the claims.

The RO/AMC should also invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

3. If the veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159. All records and 
responses received should be associated 
with the claims file. If any records 
sought are not obtained, the RO/AMC should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

4. Regarding the claims for entitlement to 
an earlier effective date for the grant of 
service connection for PTSD and 
entitlement to an earlier effective date 
for the grant of a TDIU, the RO should 
prepare an SOC in accordance with 38 
C.F.R. § 19.29 (2007), unless the matter 
is resolved by granting the benefit 
sought, or by the veteran's withdrawal of 
the NOD. If, and only if, the veteran 
files a timely substantive appeal, should 
the issue be returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

